TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00334-CV



                                 Lizbeth Hernandez, Appellant

                                                v.

                                Travis County, Texas, Appellee



              FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
           NO. 281,129, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                            M E M O R A N D U M O P I N I ON


               Appellant Lizbeth Hernandez has notified us that the parties have signed a settlement

agreement and moves to dismiss her appeal. We grant the motion and dismiss the appeal. See Tex.

R. App. P. 42.1(a).




                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Pemberton, Waldrop

Dismissed on Appellant’s Motion

Filed: August 9, 2006